DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Note that claim 9 was previously inadvertently rejected since it is dependent from withdrawn claim 4 and thus is now being withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 5, 10, 11, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamashita et al. (US 6,156,132)  in view of Buresch (EP 0 715 927 A1).
Regarding claim 10, Yamashita teaches:
A lead-free solder alloy [Pb-free solder alloy; claim 5], comprising: 
from 35 to 59 wt% Bi [30-58 wt%]; 
from 0.9 to 1.0 wt% Ag [0-5 wt%]; 
from greater than 0 to 0.1 wt% Cu [0-1 wt%; claim 6]; 
from 0.0001 to 1.0% Sb [0-5 wt%]; and 
the balance Sn [balance Sn], together with any unavoidable impurities [impurities are intrinsic since they are unavoidable];
wherein the alloy begins to melt at approximately 138°C [see Table].
Yamashita and the claims differ in that Yamashita does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Yamashita overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference; see In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
	Yamashita does not teach:
from 0.02 and 0.07 wt% Co.
Concerning the Co: 
Buresch teaches adding between 0.003-5.0 wt% Co to Sn-Bi solders in order to reduce grain size which increases the strength of the solder, wherein the solder may contain 0.1-57 Bi and Sn-Bi57-Co0.3 is given as a specific example; page 1 and 2 and Table (pertinent portion translated below).  Note that the disclosed solder below shows that with 0.3% Co the grain size is decreased.

Grain size of solder
Grain size of Intermetallic phase

without Co
with Co
without Co
with Co
SnBi57
200-430
100-160




It would have been obvious to one of ordinary skill in the art at the time of the invention to add the claimed amount of Co to the Yamashita solder in order to decrease the grain size of the solder.  Additionally, the claim would have been obvious because a particular technique, i.e. “adding 0.003-5.0 wt% Co to Sn-Bi solders”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
Regarding claims 3, 5, 11, and 16, these claims are addressed in the rejection of claim 10 above. 
Claims 3, 5, 10, 11, 16, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 5,569,433) in view of Postma (US 3,549,355), Cai (CN 101392337 A), and Buresch (EP 0 715 927 A1).
Regarding claim 10, Chen teaches:
A lead-free solder alloy [Pb-free solder alloy; 2:7-30], comprising: 
from 35 to 59 wt% Bi [40-60 wt%]; 
from 0.9 to 1.0 wt% Ag [0.01-1.0 wt%]; 
Cu [a small amount may be added]; 
Sb [a small amount may be added]; and 
the balance Sn [Sn 40-60 wt%], together with any unavoidable impurities [impurities are intrinsic since they are unavoidable].
	Chen does not specifically teach:
from greater than 0 to 0.1 wt% Cu; 
from 0.0001 to 1.0% Sb; and 
from 0.01 and 0.07 wt% Co.
wherein the alloy begins to melt at approximately 138°C.
Concerning the amount of Sb: 
Chen does teach small amounts of Cu and Sb can be added; 2:28-30.
Postma teaches a Sn-Bi solder wherein 0.01-5 wt% Sb can be added to increase shear strength and elasticity; 1:59-70.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to add 0.01-5 wt% Sb to the Chen solder because it is a known amount that produces a desirable effect and/or in order to increase shear strength and elasticity; 1:59-70.
Concerning the amount of Cu: 
Chen does teach small amounts of Cu and Sb can be added; 2:28-30.
Cai teaches adding 0.02-0.5 wt% Cu to Sn-Bi solders to strengthen the alloy and/or to increase the nucleation rate; abstract and page 3.  
It also would have been obvious to one of ordinary skill in the art at the time of the invention to add the claimed amount of Cu to the Chen solder because it is a known amount that produces a desirable effect, to strengthen the alloy, and/or to increase the nucleation rate.
Concerning the Co: 
Buresch teaches adding between 0.003-5.0 wt% Co to Sn-Bi solders in order to reduce grain size which increases the strength of the solder, wherein the solder may contain 0.1-57 Bi and Sn-Bi57-Co0.3 is given as a specific example; page 1 and 2 and Table (pertinent portion translated below).  Note that the disclosed solder below shows that with 0.3% Co the grain size is decreased.

Grain size of solder
Grain size of Intermetallic phase

without Co
with Co
without Co
with Co
SnBi57
200-430
100-160




Cai also teaches Co can be added to Sn-Bi solders; page 3.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the claimed amount of Co to the Chen solder in order to decrease the grain size of the solder.  Additionally, the claim would have been obvious because a particular technique, i.e. “adding 0.003-5.0 wt% Co to Sn-Bi solders”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
Concerning any claimed results, materials, and/or functions:
Since the prior art alloy, i.e. the alloy based on the (combined) prior art reference(s) above, is identical to the claimed article it is the examiner’s position that the prior art alloy is capable of achieving any claimed function with any claimed material to achieve any claimed result; such as begins to melt at approximately 138°C.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.
Regarding claims 3, 5, 11, 16, 21, and 22, these claims are addressed in the rejection of claim 10 above. 

Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive.
The applicant argues, 
“Yamashita et al. does not provide one skilled in the art with the necessary direction or teaching such that an alloy containing the claimed elements in the required amounts would be contemplated, in particular, wherein the alloy further comprises a silver concentration range 50x smaller than that disclosed in Yamashita et al. and a concentration at least 50% lower than taught in the Examples of Yamashita et al. while at the same time also comprising a copper concentration range much smaller than that disclosed in Yamashita et al. and a concentration at least 50% lower than taught in the Examples of Yamashita et al.”  
Note that the applicant’s originally claimed composition had ranges larger than what is currently claimed, for example the amount of Ag and Cu was 10X what is current claimed and gives indication that these larger values will not work.  Similarly, Yamashita gives a large range and has specific examples of 1Ag, 2Ag, and 3Ag, see figure 1 and Table, wherein the 1Ag example is directly in the claimed range.  Thus, the examiner cannot understand how the applicant can argue the Yamashita range is too large while still specifically teaching an example that has the same amount of Ag as claimed.  Furthermore, the is no reason to believe that any amount of Ag taught by Yamashita will not work.      
The applicant argues, 
“The narrowest cobalt concentration range disclosed in Buresch (i.e., 0.003-5 wt%) is nearly 100x the size of the discrete cobalt concentration range claimed by Applicants (i.e., 0.02- 0.07 wt%). Further, the cobalt concentrations used in the Examples in Buresch (0.3 wt.% and 0.5 wt.%), direct one skilled in the art to utilize cobalt in a concentration that is a factor of 4x-25x greater than presently claimed. Applicants respectfully submit that nothing in the disclosure of Buresch would have directed one skilled in the art to select the narrowly claimed cobalt concentration as set forth in the present claims.”
Note that in paragraph 0006 of the applicant’s specification the upper limit of Co is 1.0 wt%, which is double amount of 0.5 wt% of Buresch.  Again following the applicant’s argument one would conclude that since no examples are given at that upper limit it would not have been obvious to one skilled in the art to use that amount.  Even so, Buresch recommends 0.003-0.5 wt% Co which overlaps the applicant’s range and Buresch does not give one of ordinary skill in the art any reason to believe that adding any specific amount within the taught range besides 0.3 wt% or 0.5 wt% would not work.  
In response to applicant's argument that the prior art fails to "appreciate the special criticality of this Cu+Co combination", the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Note that applicant's paragraph 0023 simply lists the effects of Cu and Co individually and the effects of Co are the same as noted by Buresch on page 2.  While paragraphs 0041-0044 do elude to some sort of synergy there is no commensurate data to prove this.   
Any arguments drawn to unexpected results and/or the Ribas declaration at least fail because they are not commensurate with the scope of the claims.  For example, in Table 1 it is unclear as to how the amount of Co can be a range, alloys 1-4 are far outside the claimed ranges, alloys 6 and 7 are labeled “claimed” but the amount of Ag is outside the claimed range (note this also applies for alloys 6 and 7 in Table 2), there are no examples just outside of the claimed ranges or at their end points, and there is no comparison of Cu without Co and vice a versa.  Additionally, when trying to compare the data shown in Table 3, it is unclear as to what property(s) is/are being used as the basis for comparison since no “Claimed” alloy is better in every category that the “Comparative” alloys.  However, the more troublesome issue is example 13 which fell in the originally disclosed, eventually claimed, and argued range of greater than 0 to 1.0 wt% Cu.  The applicant has previously argued that greater than 0 to 1.0 wt% Cu resulted in unexpected benefits but now example 13 shows this to not be true.  Furthermore, applicant’s co-pending application, 16/404959, claims unexpected results with 0.01 and 0.07 wt% Co which at least implies the Sb in this application has some undisclosed effect and/or applicant has misrepresented their understanding of the claimed invention which at least implies the Sb in that application has some undisclosed effect and/or applicant has misrepresented their understanding of the claimed invention.  Also, the co-pending application fails to achieve the unexpected result if the Co is at 0.1 wt%.  Additionally, when trying to compare the data shown in Table 3, it is unclear as to what property(s) is being used as the basis for comparison since no “Claimed” alloy is better in every category that the “Comparative” alloys.  Lastly, the applicant has failed to address any of the points in this paragraph.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KILEY S STONER/Primary Examiner, Art Unit 1735